 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters,Chauffeurs,Warehousemen and Helpers,Local 85,International Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica'andViking Delivery Service, Inc.Teamsters,Chauffeurs,Warehousemen and Helpers,Local 85,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-caandVikingDeliveryService,Inc.Cases20-CC-882, 20-CC-937, and 20-CB-2129November 9, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn May 20, 1970, Trial Examiner Henry S. Sahmissued his Decision in the above-entitled consolidatedproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theGeneral Counsel filed exceptions to the Trial Examin-er'sDecision and a supporting brief and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases and hereby adopts thefindings,2 conclusions, and recommendations of theTrial Examiner.The Trial Examiner concluded,inter alia,thatRespondent violated Section 8(b)(4)(i) and (ii)(B) byitspicketingat the premises of Dow Jones &Company, Inc., Airborne Freight and Loretz. Weagree but only for the reasons stated herein.The pertinent facts show that on Thursday, May 1,3about 7:30 p.m., three of Respondent's pickets wereon the Dow Jones plant's loading dock. One of thepickets,Henry Montano, an organizer for Respon-dent,was wearing a yellow sash draped over hisshoulder which had written on it only the word"Picket."When Dow Jones' production manager,Walter Phillips, asked what was the matter, Respon-dent's business representative, A. T. Andrade, statedthatRespondent had a "problem" with VikingDelivery Service and "that there was a picket on thedock, but if [Phillips] didn't want him on the dock,they would go to the parking lot entrance." Phillipstold Andrade they could remain on the dock as longas they did not interfere with the work. At the time ofthisconversation a truck belonging to AirborneFreight was backed up to the dock and was beingloaded; no truck belonging to Viking was present.After his talk with Andrade, Phillips left the loadingarea.Subsequently, a Viking truck arrived at theloading dock and, as it pulled up to the dock,Montano, wearing his "Picket" sash, was standing infront of the truck.On Wednesday, September 24, when Viking truck-driver, Paul Babcock, started to unload a shipment atthe Airborne facility, he was, as the Trial Examinerfound, assaulted by two of Respondent's agents, oneof whom was Montano. After Babcock picked himselfup, he looked for an Airborne receiving clerk toacknowledge delivery. When he spotted a receivingclerk and was walking toward him, Babcock heard awhistling sound, looked back, and saw Montanoshowing a picket sign to the receiving clerk. Thereceiving clerk looked at the sign and told Babcockthat he could not sign for the freight and that Babcockwould have to go into the office. As Babcockproceeded toward the office, Montano, walking 10 to15 steps ahead of Babcock all along the platform andinto the Airborne Freight office, displayed his picketsign to Airborne's employees. As Montano walkedinto the office displaying his picket sign to theemployees, Babcock asked an employee for a receiptfor the freight which he had delivered and thisemployee told him that he would have to go upstairsand "see somebody about it" as he could not sign forit.At this point, Babcock telephoned his employerand was told to leave the handbill on the boxes whichhe had left on the receiving platform.On Thursday, September 25, a Viking truck droveintoLoretz and Company's warehouse area. AsLoretz receiving clerk James Linnehan walked towardthe Viking driver, he saw a man, who he identified asMontano, standing alongside the Viking truck,wearing a banner on which appeared only the word"Picket." Another man who Linnehan was unable toidentify was carrying a picket sign that he could notread.When Linnehan asked Montano what was goingon, Montano replied, "If you guys keep letting Vikingcome in here, we'll be picketing you next."rThe nameofRespondentas itappears in the TrialExaminer'sand goodsforvarious firms within California,which are engaged inDecision is incorrect and ishereby corrected.interstate commerce.2We note that there is evidence in therecord establishing that Viking3All dates arein 1969.Delivery Service, Inc., receivedin excessof $50,000 fortransportingfreight186 NLRB No. 72 TEAMSTERS,InMoore Dry Dock Company,4the Board estab-lished the following criteria for determining whetherthe picketing of the premises of a secondary employeris primary and therefore lawful: (a) the picketing mustbe strictly limited to times when thesitusof dispute islocated on the secondary employer's premises; (b) atthe time of the picketing the primary employer mustbe engaged in its normal business at thesitus;(c) thepicketing must be limited to places reasonably close tothe location of thesitus;and (d) the picketing mustdisclose clearly that the dispute is with the primaryemployer. If any one of these conditions is not met,the picketing is unlawful.5Applying these standards to the instant case, wefind that one or more of these conditions were not metin the three incidents alleged as violative of the Act.Thus, in two of the incidents, at Dow Jones &Company, Inc., and Loretz and Company, the picketsigns did not disclose that the dispute was with VikingDelivery Service, Inc., the primary employer. Inaddition, in the Dow Jones incident, the pickets wereclearly on the loading dock before the primarysitusarrived there. Finally, in the Airborne Freight incident,one of the pickets left thesitusand carried his picketsign into the Airborne office, pointing out its legendto the Airborne employees while the Viking driver wastrying to get a receipt acknowledging delivery.Under the circumstances of this case, we thereforefind that the picketing practice followed by Respon-dent was secondary and therefore violated Section8(b)(4)(i) and (ii)(B).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,Teamsters, Chauffeurs, Warehousemen and Helpers,Local 85, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,San Francisco,California,itsofficers,agents,and representatives,shalltakethefollowingaction:1.Cease and desist from:(a)Engaging in, or inducing or encouraging, bypicketing, threats, barring ingress to and egress fromcompany property, or any other means, the individu-alsemployed by Dow Jones & Company, Inc.,Airborne Freight Corporation and Loretz and Com-pany, or individuals employed by any other employerwithin said Respondent Union's territorial jurisdic-tion, engaged in commerce or in an industry affecting4SailorsUnion of the Pacific, AFL (Moore Dry Dock Company), 92NLRB 5475RetailFruit& Vegetable Clerks Union, Local 640, Retail ClerksInternational Association,AFL-CIO v N L R B,249 F 2d 591 (C A 9),enfg 116 NLRB 856LOCAL 85463commerce, to engage in, strikes or refusals in thecourse of their employment to use, manufacture,process, transport, or otherwise handle or work onany goods, articles, materials, or commodities, or toperform anyservices,where an object thereof is toforce or require their employer, or Dow Jones &Company, Inc., Airborne Freight Corporation, orLoretz and Company, or any other employer orpersons to cease doing business with each other orwithVikingDelivery Service, Inc., or any otheremployer.(b) Threatening, restraining, coercing, or assaultingany individual employed by Viking Delivery Service,Inc., or any employer or person engaged in commerceor in an industry affecting commerce, by using orthreatening them with force and violence, assaultingthem, blocking or barring ingress and egress ofindividuals employed by Viking to premises wherethey have business, or in any other manner restrainingand coercing said persons in the exercise of the rightsguaranteed them by Section 7 of the Act.(c)Causing or threatening damage to trucks andother property of Viking Delivery Service, Inc., andinjuring or threatening physical violence to employ-ees, supervisors, and company officers, and interfer-ing with a Viking truckdriver driving on companybusiness.(d) Inducing, encouraging, instigating, or assistingany employee or other person to engage in suchconduct.(e) In any other manner restraining or coercing anyemployees in their right under the Act to engage in ornot to engage in a strike, to honor or not to honor apicket line, or to engage in or not to engage inconcerted activities or in the exercise of the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action, which itis found will effectuate the policies of the Act:(a)Post, in conspicuous places, in each of theRespondent's business offices, meeting halls and allother places where notices or communications to itsmembers are customarily posted, copies of theattached notice marked "Appendix A."6 Copies ofsaid notice to be furnished by the Regional DirectorforRegion 20, after being duly signed by anauthorized representative of the Respondent labororganization, shall be posted by Respondent immedi-ately upon receipt thereof, and be maintained by it for60 consecutive days thereafter. Reasonable steps shallbe taken by Respondent labor organization to insure6 In the eventthisOrder is enforced by a Judgment of the United StatesCourt of Appeals, thewords in the notice reading "Postedby Order of theNational LaborRelationsBoard"shallbe changed to read "PostedPursuant to a Judgmentof the UnitedStates Court of Appeals Enforcingan Order of the NationalLabor Relations Board " 464DECISIONSOF NATIONALLABOR RELATIONS BOARDthat the notices are not altered, defaced, or covered byany other material.(b) Furnish to the said Regional Director sufficientsigned copies of the aforementioned notices forposting by Viking Delivery Service, Inc., AirborneFreight Corporation, Dow Jones & Company, Inc.,and Loretz and Company, if willing, at all places andlocations where they customarily post notices to theiremployees.(c)Notify the Regional Director for Region 20, inwriting, within 10 days from the date of this Order,what steps have been taken by the Respondent tocomply herewith.APPENDIX ANOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo All Employees of: Viking Delivery Service, Inc.,Dow Jones & Company, Inc., Airborne Freight Corp.,Loretz and CompanyTo All Members of: Teamsters, Chauffeurs, Ware-housemen and Helpers, Local 85, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of AmericaAfter a trial at which all parties were given anopportunity to present evidence and argument, theNational Labor Relations Board has decided thatTeamsters Local 85 violated the law by committingcertain unfair labor practices and has ordered us topost this notice. Teamsters Local 85 intends to carryout the order of the Board and abide by the following:WE WILL NOT, in any manner prohibited bySection 8(b)(4)(i) and (ii)(B) of the National LaborRelations Act, threaten, coerce, or restrain DowJones & Company, Inc., Airborne Freight Corp.,and Loretz and Company, or any other personengaged in commerce or any industry affectingcommerce where, in either case, an object thereofis to force or require the above-named employers,or any other person, to cease doing business withViking Delivery Service, Inc., or any other person.WE WILL NOT solicit or request members ofLocal 85 or of any other Teamsters local to refuseto pick up, deliver, load, or unload freight at theterminals of Dow Jones, Airborne, Loretz, or anyother person engaged in commerce or an industryaffecting commerce, where an object thereof is toforce or require Dow Jones, Airborne, Loretz, orany other person to cease doing business withViking, or any other employer.WE WILL NOT prohibit the members of Local 85from making pickups or deliveries, loading orunloading shipments of freight, at the terminals ofDow Jones, Airborne, Loretz, or any other personengaged in commerce or an industry affectingcommerce, by any provision of the constitution,bylaws,working rules, or collective-bargainingagreement of Local 85, where an object thereof isto force or require Dow Jones, Airborne, Loretz,or any other person to cease doing business withViking, or any other employer.WE WILL NOT discipline, penalize, or discrimi-nate against any member, nor cite any member forunion disciplinary proceedings, for making pick-ups or deliveries at Dow Jones, Airborne, Loretz,or any other person engaged in commerce or anindustry affecting commerce, where an objectthereof is to force or require Dow Jones, Airborne,Loretz, or any other person to cease doing businesswith Viking, or any other employer.WE WILL NOT threaten to cause harm or injuryto employees, supervisors or company officers ofViking Delivery Service, or any other employerdoing business with Viking.WE WILL NOT block ingress to and egress fromcompanies where Viking employees have business.WE WILL NOT cause or threaten damage to theproperty and trucks of Viking or any otheremployer doing business with Viking.WE WILL NOT in any other manner interferewith, restrain, or coerce employees of VikingDelivery Service, Inc., Dow Jones & Company,Inc.,Airborne Freight Corp., and Loretz andCompany, or the employees of any other employerin the exercise of the rights guaranteed to them bySection 7 of the National Labor Relations Act.TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS, LOCAL 85,INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedByThis is an official notice and must not be defaced byanyone.(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 13050 Federal Building, 450 Golden Gate TEAMSTERS,LOCAL 85Avenue,Box 36047, San Francisco, California,Telephone 415-556-3197.TRIAL EXAMINER'S DECISIONHENRY S. SAHM, Trial Examiner: This case, heard at SanFrancisco, California, on vanous dates between February 3and March 6, 1970,1 pursuant to charges filed the precedingMay 6, September 29, and November 21 and complaintsissuing June 11, October 21, and December 31, presents tworelated questions: first, whether Respondent, herein calledtheUnion, violated Section 8(b)(4)(i) and (ii)(B) of theNational Labor Relations Act, herein called the Act, inpertinent part and as amended in 1959, which makes itunlawful for a union or its agents "to engage in, or toinduce or encourage" employees "to engage in, thewithholding of services," or to "threaten, coerce, orrestrain" an employer, where an object is to force acessation of business relations between neutral employersand the primary employer with whom the union has a labordispute.This section renders unlawful the use of asecondary boycott to implicate neutral secondary employ-ers in disputes not their own.2 The second question iswhether the Union, during the course of its picketingViking Delivery Service, herein called Viking, the Compa-ny, and Charging Party, violated Section 8(b)(1)(A) byallegedly threatening bodily harm and assaulting personnelofViking.Upon the entire record, and after dueconsideration of the brief filed by the General Counsel,3there are hereby made the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDThe Company, a California corporation, engaged inhauling and transportation of freight by trucks, with itsplace of business in Santa Clara, California, received inexcess of $39,000 for transporting freight and goods withinCalifornia for Dow Jones & Company, during the pastcalendar year, and is an employer engaged in commercewithin themeaningof Section 2(2), (6), and (7) of the Act.Dow Jones & Company, Inc., a Delaware Corporation,with its principal office in New York City, New York, andother offices in Massachusetts, California, Maryland, Ohio,Texas, Illinois, and New Jersey publishes, among otherthings, theWall Street Journal, a newspaper. Dow Jonessubscribes to interstate news services; publishes nationallysyndicated features; and advertises nationally sold prod-ucts.At its Palo Alto, California, plant, at which certainincidents involved in this proceeding occurred, it hasannual gross revenues in excess of $200,000 and it annuallyships newspapers valued in excess of $50,000 from saidplant directly to consignees in various States of the WesternUnited States.Airborne Freight Corp. is an employer engaged in thebusiness of performing interstate freight shipping servicesfor Dow Jones' vanous publications and periodicals.IAll dates refer to the year 1969 except where otherwise stated2SeeOhioValleyCarpenters vN L.R B,339 F 2d 142 (C A 6),NLRB v Local 683, 1 BE W,359 F.2d 385 (C A6),N L R.B v Local465Respondent admits and it is found that Viking is anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.The Respondent Union, Local 85 of the Teamsters, is alabor organization within the meaning of Section 2(5) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESWalter Phillips,production manager of Dow Jones' PaloAlto plant, testified as follows: The Wall Street Journal istrucked from the Palo Alto plant by Viking to the local postoffices, and Greyhound bus and train terminals in the Bayarea4 for distribution to variouscities intheWestern partof the country. On Thursday, May 1, at approximately 7:30p.m.,JohnDriscoll, themailroom foreman, apprisedPhillips that there were three Teamsters pickets on theplant's loading dock. As Phillips proceeded to the loadingplatform, he saw three men speaking to the mailroomtypographical union shop steward.When they finishedspeaking, Phillips introduced himself and one of the men,A. T. Andrade, business representative of the RespondentUnion, introduced himself and his two companions, HenryMontano, an organizer, and anotherorganizernamed RexSmith. Montano was wearing a yellow sash about 4 incheswide and 8 inches long, draped over his shoulder andpinned to his coat which had written on it the word"Picket."When Phillips inquired what brought them toDow Jones' premises, Andrade stated the Union had a"problem" with Viking Delivery Service.When Phillipsasked if the picketing meant "a secondary boycott,"Andrade replied in the negative, stating it was a "rovingpicket."At the time of this colloquy, continues Phillips'testimony, there was a truck of Airborne Freight backed upto the dock being loaded. Airborne Freight is a forwarderforDow Jones, picking up the Wall Street Journal at itsplant for delivery to their San Francisco Airport terminalfor shipment by airplanes to variouscities.Phillips then leftthe loading area to make a telephone call. When hereturned to the loading dock, he noticed a Viking truck onthe premises, and that the Airborne truck was not beingloaded and had been moved out into the yard about 20 feetaway from the dock. Phillips asked what was the troubleand Andrade, the union official, said that the Airbornetruckdnver,Carl Jensen,amemberof the TeamstersUnion, would not load his truck as long as the Viking truckwas at the dock. Phillips requested Andrade to permit theAirborne truck to be loaded. Andrade consented to allowtheAirborne truckdnver to finish loading his truckwhereupon it departed for the Airport to deliver thenewspapers for loading aboard a scheduled flight at the SanFrancisco Airport.The Viking truckdriver who was on the Dow Jones'premiseswhen the above-described incident occurredrefused to load his truck untilhe was sentadditional helpby his employer from Viking'sterminal,about 7 miles1140, Hod Carriers,285 F.2d 397, 402 (C A. 8), certdenied366 U.S 9033The Respondent failedto file a brief4The "Bay area"encompasses nine counties in northernCalifornia. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDdistance, because, testified Phillips, "... he said, he wasafraid to."Dow Jones' plant is closed from Thursday evening toSunday afternoon. Phillips notified Viking that Dow Joneswould not use their trucks on Sunday, May 4, and Monday,May 5, because "we didn't want to takeanychances of apicket line around the plant that would keep any of ourunion employees from coming to work."Phillips testified that during his conversationwithAndrade, the latter made it clear that the Union's picketingwould be limited to such times as Viking trucks were onDow Jones'premises.When Phillips asked Andrade what itwould take to remove the pickets from Dow Jones'property, he said, according to Phillips, ". . . get rid of thatdamned outfit [Viking] and I asked him what would I do toget my mail out, and he said, that's your problem."John Driscoll,who is foreman of Dow Jones' mailingroom, credibly corroborated Phillips' testimony. Driscolltestified in substance as follows:When the Viking truckarrived at the loading dock, the Airborne driver, CarlJensen, moved his truck away from the loading platformand when Driscoll inquired of Jensen if he was going tocontinueto load his truck, Jensen said, ". . . he'd have totalk to these people from the Union that were there,"referring to Andrade, Montano, and Smith. As a result,Dow Jones' employees were unable to load the Airbornetruck as it had been driven away from the loading platform.Itwas then that Phillips, Dow Jones' productionmanager,asked Andrade, the Teamsters union official, if he wouldpermit the Airborne driver to continue loading the truck,whereupon Jensen, the driver, backed the Airborne truckup to the loading platform and finished putting aboard thetruck the Wall Street Journals. After the Airborne truckand the Viking truck had left the premises of Dow Jones,testifiedDriscoll, he accompanied Phillips over to whereAndrade wasstandingon the loading ramp and Phillips"asked Mr. Andrade how we could stop having the pickets.Mr. Andrade told him that if we would get rid of Viking wewouldn't have any more problems. But if we kept Viking,we were goingto have some problems."On examination by the Charging Party's counsel, it waselicited from Driscoll that the Airborne trucks have aspecific schedule in order for them to makecertain airlineflights and that a delay of 5 to 15 minutes at the dock couldresult in theWall Street Journals missing their scheduledflights.Driscoll went on to explain that was the reason heasked Jensen, the driver of the Airborne truck, after he hadbacked his vehicle away from the loading dock whether hewould finish loading the newspapers because he wasapprehensive that Jensen would not arrive at the SanFrancisco Airport in time to make the scheduled flight.Driscoll stated in answer to this question that Jensen toldhim "that he would have to talk to the representatives thatwere there from his Union before he would load the truck."On cross-examination by Respondent's counsel,Driscolltestified that when the Viking truck pulled up to DowJones' loading dock that Montano, the unionorganizer,who was wearing a "Picket" sash draped over his shoulderand attached to his coat as described above, was standingin front of the Viking truck.Paul Babcockhas been employed as a truckdriver forVikingDelivery Service for approximately 10 months.Around noon on Wednesday, September 24, he deliveredflowers to the Airborne Freight Corporation's loading dockat the San Francisco Airport. He drove his truck to theloading dock, parked it, walked around to unload theflowers and as he opened the truck door in order to placethe flowers on the loading dock, he noticed that there was aman standing to his immediate left and another man to hisimmediate right. The man on his right, whom he identifiedas Henry Montano, was carrying a Teamsters sign which,among other things, had written on it "Viking" and"unfair." As he was unloading the freight, Babcock testifiedthatMontano called him a scab and a punk. After Babcocklifted the boxes of flowers onto the receiving platform, heproceeded to place his hand upon the platform in order toswing himself up and onto the platform, when his hand waspulled out from underneath him causing him to fall to theground. He states that he did not see whom of the two mengrabbed his arm, but itishisbelief that it was HenryMontano. Babcock states that as he was lying on theground after falling off the platform, ". . . there was asound such as, like spitting,-although I couldn't see it, butI could sort of feel a small impact on the back of my shirtwhichI assume wasspit . . . there was a substance on myshirt later when I looked at it."Babcock's testimony continues that after he lifted himselfoff the ground, he looked for a receiving clerk of Airbornein order to get a receipt acknowledging delivery of theflowers. As he was walking down the Airborne receivingramp, he noticed that there were no Airborne employees onthe ramp, which, he testified,was unusual as there wereusually several Airborne employees on the loading rampwhenever he brought freight there in the past. When hefinally located a receiving clerk and as he was walkingtowards him, testified Babcock, "I got about 5 or 10 feetfrom him when I heard a whistling sound, I looked backand [Montano] the business agent was holding a [picket]sign, and showing it to the receiving clerk.. . . the receivingclerk looked at the sign and told me that he couldn't signfor my freight; that I would have to go into the office." AsBabcock proceeded toward the office,Montano waswalking 10 to 15 steps ahead of him on the platform andthen went into Airborne's office with Babcock walkingbehind him and Montano "was showing the sign to thedifferent people"as he was walkingthrough the Airborneoffice.As Montano proceeded to walk into the AirborneFreight office displaying his picket sign to the employees,Babcock stated he asked an employee for a receipt for thefreightwhich he had delivered and unloaded onto theloading dock. This employee, according to Babcock, toldhim that he would have to go upstairs and "see somebodyabout it. He couldn't sign for it."At this point, Babcock telephoned his employer, theViking terminal, and related to Richard Bangham, thepresident of the company, and John Glenn, the vicepresident, what had occurred and asked what he should do.He was told by them to leave the handbill on the flowerboxes which he had left on the receiving platform.When Babcock returned to his truck, a green Ford stationwagon was parked in front of it, blocking his egress, but itwas moved so that he was able to leave the Airborne TEAMSTERS, LOCAL 85467property. This automobile was identified as belonging toJohn Cardinale, a union organizer, who figures prominentlyin two incidents which are described later in this Decision.He testified that under normal circumstances that stop atAirborne would have taken "less than six minutes" but onSeptember 24 he was there for over an hour.When Babcock returned to the Viking truck terminal, hereported to his superiors what had occurred at the Airborneterminal and also related his experiences to six or seven ofhis fellow truckdrivers who were at the terminal at thattime.On Thursday, September 25, Babcock testified that hedrove to American Airlines at the San Francisco Airport,where he had "problems" in making his delivery becausethe American Airlines' receiving clerks refused to talk tohim. As he was preparing to drive his truck away, the samegreen Ford station wagon, which he had seen the daybefore at Airborne, had his truck blocked so that he wasunable to leave American Airlines' receiving dock. Hetestified that there were two men blocking his truck, one ofwhom he did not know and the other whom he identified asJohn Cardinale, an organizer for Respondent Local 85.Babcock telephoned his office and spoke to John Glenn,the vice president, who told him to wait there and he woulddispatch another truckdriver by the name of Paul Kerns. Ashe was waiting for Kerns to arrive, Babcock testified thatthe unidentified man was standing next to his truck with apicket sign which stated "things like unfair, substandardsalaries."When Kerns arrived, the Ford station wagon wasmoved so that Babcock was able to move his truck.Both Babcock and Kerns left American Airlines inseparate trucks and drove to Loretz and Company, a freightforwarder, located in South San Francisco. When theyarrived there, Babcock testified that he heard HenryMontano, a union organizer, who had arrived at the sametime, telling James Linnehan, who is employed as areceiving clerk by Loretz and Company, "if you let Vikingcome in here, we'll be here next, or we'll come picket younext." Babcock then returned to Viking's terminal where herelated what had occurred.The following day, September 2E, Babcock made adelivery toAirborne Freight Corporation at the SanFrancisco Airport. After he had unloaded his freight, thereceiving clerk refused to give him a receipt, telling himthat, if he wanted one, he would have to see someone in theoffice. As he was walking towards the office, Babcock sawAirborne's dispatcher and asked him to sign the bill oflading, but he also refused stating that "if he signed my billof lading, he would have to sign a day's wages for signingmy handbill." 5 Babcock then saw an employee in theoffice, whom the dispatcher referred him to, who told himto wait until he spoke with someone upstairs in order to findout whether Viking's freight could be received. When thisAirborne employee returned, he told Babcock he wasunable to sign for the freight, but if the freight was left onthe loading dock that it would be shipped to its destination.As no one at Airborne would issue him a receipt, Babcockwas compelled for the second time, to leave the freight onthe loading dock. See above.The complaint was amended at the hearing to read asfollows:... on or about January 26, 1970 near the intersec-tionofThird Street and 18th in San Francisco,California,Respondent, by Cardinale, threatenedbodily harm to an employee of Viking which threatbecame known to Viking employees immediatelythereafter... .Babcock testified as follows with respect to thisallegation:On January 26, 1970, while he was driving histruck in San Francisco and while stopped for a red trafficlight, he heard Cardinale, a union organizer, who appearedunseen and was standing alongside the driver's side of histruck, yell to another man who was standing on the otherside of the street: "Hey, Frank, here's our old buddies fromViking." Babcock then related the vilest of obscenitieswhich Cardinale called him and he testified that Cardinalechallenged Babcock to get out of his truck, threatening toassault him, if he did. Babcock also testified that Cardinalesaid to him: "One of these ...mornings[you are ] going toget in [your] truck, and it was going to go sky high." At thispoint, the traffic light changed and Babcock drove on.When Babcock was examined by company counsel, hedescribed Cardinale's threat as follows: "One of these .. .mornings you're going to get in your truck, and you andyour . . . driver buddies are gonna start your trucks andthey're going to go sky high."James Linnehan,who was subpenaed by the GeneralCounsel, is employed as a receiving clerk for Loretz andCompany, freight forwarders for various companies andcustom brokers. He corroborated Babcock's testimony. Seeabove. Linnehan testified as follows: On September 25, aViking Delivery Service truck drove into Loretz's ware-house area. As Linnehan walked toward Babcock, he saw aman whom he identified as Montano standing alongsidetheViking truck, wearing a "banner" draped over hisshoulder on which appeared the word "Picket." Anotherman whom he was unable to identify was carrying a picketsign that he was unable to read which he described as "acardboard sign that had the handle nailed to it." Linnehan'stestimony continues that he asked Montano "What's goingon," to which Montano replied: "If you guys keep lettingViking come in here, we'll be picketing you next."Richard Bangham,president of Viking Delivery Service,Inc., testified with respect to a physical assault which healleges John Cardinale, a union organizer, committed uponhim. On September 30, about 1:30 p.m., Bangham drove hispersonal car to the premises of the Flying Tigers AirFreight Terminal at the San Francisco Airport. He hadbeen going to the airport daily to watch and observe theirtrucks because, "We had been having several instancesduring the past week of problems with Teamsters Local 85,and I had been going up to the airport almost daily to watchour trucks and observe our trucks and make sure there wasno further problems. That was what I was doing on thatdate."He went on to state that he was at the airport onSeptember 25 because one of their trucks was there that dayto deliver freight and their trucks while at the airport thepast week had been having"an unusualamount of flat5This is an unmistakable reference to the dispatcher's apprehensionthat if he wereto dobusinesswith Viking, his Unionwould fine him aday's wages. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDtires." As he sat in his car, about 40 to 60 feet away from theViking truck, he observed four to six pickets surroundingthe truck, a few of whom he recognized as belonging to theRespondent Union, but only a "couple" had picket signs.The picketsigns, testified Bangham, had written on them"somethingto the effect that Viking had substandardwages. It did say Viking but it was not very prominent [at]any distance at all. It had the word Viking written incrayon, or pencil or grease pen... .As he was sitting in his car, he recognized two of thepickets as being John Cardinale and Henry Montano.Bangham knewCardinale, he testified, because he had hadan encounterwith him about 2 years before whenBanghamwas makinga delivery to Airborne Freight. Cardinale hadfollowed in his carBangham's truck to the Airport and toldhim that he could not make deliveries to Airborne becauseViking was nonunion. Bangham then identified himself as apart owner of Viking and Cardinale told Bangham he couldmake deliveries "but none of my drivers could."Bangham's testimony continues as follows: "I'd beenthere for about two or three minutes and John Cardinaleremoved a knife from his pocket and started picking hisfingernailsand looking up at me.. . . He just looked at meand lookedat me..." At this time, Cardinale was 40 to 50feetaway from Bangham. "He had a [picket] signpreviously [but] he handed it to somebody else and startedpickinghisfingernails."The knife he held, testifiedBangham,was about 5 inches long. Bangham's testimonyreads as follows:He kept looking at me. After a little bit, he put the knifein his pocket and walked up to my car and asked .. .what I was doing there. I told him I was sitting thereobserving our trucks, just watching. . . . He asked meto move on. There was no reason for me to be there andI believe he asked me, I think, it was right at this time heasked me if I saw anything wrong and I said, no,nothing obvious at this point, and he told me to moveon and I told him I had a right to be there. I was onFlying Tigers' property. First, I believe he asked me if Ihad ever felt a fist in my face. I said I didn't feel thatwas necessary, and then he asked me if I had a gun inthe car and I answered no, I wasn't foolish; I didn'tcarry weapons around in my car. He told me to moveon again and then he walked back to the group. I thinkhe said that they would become antagonistic if Iremainedin the area.ssssI just said I had a right to sit there. Roughly three, four,fiveminutes later he came back to my car again. Istayedparked there.Another gentleman, I can'tremember the name of, he was carrying a picket sign.He walked around the right-hand side of my car. JohnCardinale pulled the knife out of his pocket and handedit to one of the pickets, I'm not sure which one, one ofthe other gentlemen standing in the group.... Then[Cardinale ] walked back to my car andasked me againif I had a gun and if-. Again, I said no, I don't andhe-he asked if I was going to move and I said no, I was6Andrade testified Local 85 had picketed PAD until May 1, when theCompany signed a contract with the Union. When he was asked if PADobserving [our] trucks and he invited me out of the car... he asked me to move on or he told me that he wasgetting upset and then he yanked the car door open andgrabbed me by the lapels of my suit ...and started topull me out of the car. My feet didn't come out all theway, my feet were underneath me, I had a Mustang andyour feet are stretched out in front of you and he got mehalfway out and let go and I fell on my left side andelbow and from about just above feet level, but mainly Icaught all my own weight on my own level.. . . [I fell ]on to the pavement. I got up off the ground and stoodby the door and he invited me to take a swing at himand I told him to cool down. I was standing by the opendoor by my car seat with the door open, and he wasstanding behind the open door. He got mad and threwthe door shut at me which I caught. I got back in my carand sat there for a while, and he turned around andwalked back towards the pickets.Bangham's clothes were torn and later that evening hetestified: "I went in for X-rays . . . and a doctor prescribeda pain reliever, because my arm had stiffened up."Adam Andrade,who has beenbusinessrepresentative for11 years of Teamsters Local 85, the Respondent Union,stated that the Union's geographical area encompasses SanFrancisco and San Mateo Counties but it has no authorityto organize in Santa Clara County where Viking DeliveryService has its offices, garage, and freight terminal. Hetestified that on May 1, 1969, his Union had no "dispute"with Viking but did have a "problem" with Viking, whichwas nonunion, due to their picking up and deliveringfreightinLocal 85's geographical area.Under theInternational'sconstitution,continuedAndrade, "nooutside local can go into another sister local's area, andmake a pickup in their jurisdiction, and also deliver in thatjurisdiction, and we found this to be what Viking TruckLines was doing." Moreover, Andrade stated, Local 85, canonly organize the employees of companies which garagetheir trucks within the Respondent Union's geographical orterritorial jurisdiction.It is undisputed that Local 287 of the Teamsters, a sisterunion of the Respondent Local 85, has exclusive jurisdic-tion for organizational purposes of Viking's truckdrivers. Itstands uncontradicted also that Local 287 picketed Viking'sterminal in Santa Clara County for about a week after theDow Jones May 1 incident and again for a month thefollowing September.Andrade's testimony reads as follows: About 6 p.m., onMay 1, Andrade, Montano, and Rex Smith met in SouthSan Francisco and went to the Peninsula Air DeliveryService, herein referred to as PAD, located in San Carlos.They met with Ken Matson, an official of PAD, for thepurpose of executing a collective-bargaining agreementwith PAD.6 After the parties had signed the collective-bargaining agreement, Matson, who formerly worked forViking, asked Andradeto see whathe could do aboutorganizing Viking's employees and getting Viking to sign acontract with the Union. Matson, according to Andrade,said: "Now that we are a member of Local 85, I am going totell you about Viking Truck Lines" and Matson proceededsigned up because of being picketed,Andrade answered: "I assume so." TEAMSTERS, LOCAL 85469to tell Andrade where Viking's customers were located withthe hope that Andrade wouldunionizeViking.? Andradeexplained this was not possible as Viking was within theterritorial jurisdiction of Local 287 of the Teamsters, a sisterUnion. Andrade's testimony continued that Local 287 wasthen picketing Viking's freightterminal inSanta ClaraCounty and he assured Matson, PAD's official, that hewould talk to Local 287's officers with a view of enlistingtheir cooperation.After leaving PAD's terminal, Andrade, accompanied byMontano and Smith, arrived at the Dow Jones Palo Altoplant between 7:15 and 7:30 p.m. When Andrade wasasked on cross-examination whether it was his intentionoriginally when he left South San Francisco to go to DowJones, he answered equivocally, argued with companycounsel,and resorted to purposeful obscurity, and finallyreplied, "On,the way back from our initial trip, we turnedaround and says, `while we're here, lets go over to DowJones and see if there's any Viking trucks in there.' " Atanother point in his testimony, Andrade said that on theirway back to San Francisco after Matson, on behalf ofPAD, signed the contract, he made a spur-of-the momentdecision to stop at Dow Jones.When they drove into the Dow Jones' yard behind theplant, where the loading dock is located, and which is notvisible from the street, they saw an Airborne truck beingloaded. Andrade's testimony continues as follows: 20 or 30minutes afterthey arrived at Dow Jones, a Viking truckdrove up to the loading platform. Montano then placed apicket sash over his shoulder and pinned it onto his lapeland stood 7 to 10 feet from the Viking truck. SeeRespondent's Exhibit 1. When Carl Jensen, who was thedriver of Airborne's truck and a member of the RespondentUnion, saw Montano don the picket sash, continuesAndrade's testimony, Jensen "got in his truck" and drove itaway from the loading ramp. It was then, states Andrade,that the union steward of the Mailer's (Typographical)Union, Whisenhaut, who represents Dow Jones' mailroomemployees, came over and asked Andrade "What was goingon and I told him that we had been following the Vikingtruck and that we were going to picket the Viking truck.I told him that we were not there to interrupt DowJones' operation, that all we were interested in was Vikingtruck lines. . . . About 2 or 3 minutes or maybe 5 minuteslater Phillips came out." Seesupra.According to Andrade, Phillips inquired as to what wasthe "trouble" and "I told him . . . that we were having aproblem with Viking; that we had no problem with them.And he said, well, there's nothing that we can do." Phillips,testified Andrade, asked him if it would be all right to finishloading the Airborne truck, to which Andrade replied,"There's no problem. Have him load. . . . I told Mr. RexSmith to tell Carl Jensen [the Airborne driver] to back histruck up [to the dock] and finish loading." In answer to aleading question by union counsel, Andrade testified he didnot originally order Jensen, Airborne's truckdriver, to pullhis truck away from the dock when the Viking truck arrivedat Dow Jones. This denial is not credited. When Andradewas asked if he told Phillips that the Airborne truck wouldnot be loaded as long as the Viking truck was on DowJones'premises,Andrade equivocally and evasivelyanswered: "I don't recall any conversation like that."Andrade testified that when the Viking truck arrived atDow Jones, he placed a "picket sign" on his arm and hetook a position on the ramp, 10 feet from the truck.8Montano then stood in front of the Viking truck. Andradetestified as follows: Phillips told him that the newspaperswere scheduled to leave by plane and Greyhound andasked Andrade what he could do and Andrade replied: "Idon't know, that's your problem," to which Phillips said:"You won't lift the picket while the Viking truck is here?... If I got Viking to leave . . . would you then pull yourpicket? ... and I said ... If you get those goddamnViking trucks out of here. . . . There was a very goodpossibility that if Viking came back in there, and we seen it,that we would follow Viking with the pickets.... I toldMr. Phillips at no time were we picketing Dow Jones.There's no problem with them." Andrade stated that whenPhillips asked him what the Union "was picketing against,"he told him "there was no problem with Dow Jones... .We pulled off Hank's [Montano] banner and . . . WewroteVikingTrucking on it."9 On rebuttal, Phillipstestified he never saw any writing "Viking" on Montano'sshoulder sash. Bangham, president of Viking, testified thathe was at Dow Jones on this occasion and the only unionperson he saw with a sash was Montano and it did not have"Viking" on it; all it read was "picket."When Viking's counsel asked Andrade if he didn't tellPhillips there was a possibility the Union would picket anyViking trucks that came onto Dow Jones' premises,Andrade answered: "My testimony was when Mr. Phillipsasked me if a Viking truck came in Sunday, over theweekend, which there was no Saturday work, that there wasa very good possibility that there might be some picketsfollowing him, that is correct." The Viking truck then leftthe premises of Dow Jones and immediately thereafterAndrade, Montano, and Smith departed.Andrade testified that around May 6, he informed DannyDodge, traffic director of Airborne Freight at its SanFranciscoAirport terminal, that "We were having aproblem with Viking Truck Lines and . . . any time wefollowed Viking to [Airborne's] platform, that we weregoing . . . [to] picket Viking trucks. And in the interim thatthere was a very good possibility that if our people were ona platform while we had a picket line there, we would .. .cease working." 10Andrade's testimony continues that Dodge said to him:"I don't want any of that . . . the minute that you put apicket sign, an informational picket sign in front of Viking,I'm going to tell them to get out of here. I'm not going toreceive their freight."" Andrade went on to testify thatDodge relished the thought of settling past accounts withrAndrade testified, when examined by Charging Party's counsel, thatAirborne Freight's official,Dodge, also requested him "to take actionagainst Viking."See fn. 12.8Phillipscrediblytestifiedon rebuttal that he never saw Andradewearing a "picket sash or an arm banner."9When Andrade used the word "banner," he had reference to the"shoulder sash" described above.10The reference to "our people"is the employees of Airborne whoworked on its loading dock and all of whom were members of theRespondent Union.11This is an unmistakable reference to what Dodge proposed to do inthe event the Union picketed Viking trucks delivering freight to Airborne's(Continued) 470DECISIONSOF NATIONALLABOR RELATIONS BOARDViking which he complained was taking business fromAirborne.12 The Charging Party's counsel cleared up thisambiguity when he asked Andrade what Dodge said, in thisregard, to him on May 6. Andrade's testimony reads asfollows: "The Viking Truck Lines-was cutting their pricesand taking some of the work away from them, and that theycouldn't live with it and see what we could do about it."The evidence is overwhelmingly contrary to Andrade'sdenial that the Union ever instructed Airborne's receivingclerks not to receive Viking freight and, therefore, is notcredited.1313 This is indicated when company counsel askedAndrade if he informed Dodge that Airborne's receivingclerks (members of Local 85), might cease workingwhenever Viking delivered freight to Airborne's loadingdock and Andrade answered: "What I did tell him was ifViking trucks backed in there, we were going to put aninformational picket line in front of Viking trucks period.... He [Dodge] said it was a good possibility Airbornewould stop working." _When Andrade was asked by counsel for the ChargingParty Company what he hoped to accomplish by picketingViking trucks as they picked up and delivered freight, heanswered: "Due to the fact that [Teamsters . Local] 287 hadan informational picket line at Viking, which is a sisterlocal, and they [Viking] were coming into our area .. .which made it an awful sign 14 that Viking was picking up inour area and delivering in our area without barning in ourarea.15 ... The purpose of picketing against Viking as faras Local 85 benefiting is concerned, is the fact that theywere making pickups and deliveries in our area." WhenAndrade was asked in what way his Union's picket line wasinformational, he stated: "Well, it's informational to notifythe public that they werenonunionand pay substandardwages, that's what an informational picket line is about, it'sto notify the public, same as a newspaper, of what theCompany is doing." 16Henry Montanohas been an "organizer" for Local 85, theRespondent Union, for approximately 5 years. Montanotestified that he and Cardinale were following Babcock'struck on September 24, when they arrived at the AirborneFreight terminal. He began picketing Viking's truck as itbacked into Airborne's receiving platform, and the sign hecarried read:To the public, Viking Delivery Service pays itsemployees substandard wages and conditions for thisarea.Unfair to Local 85, Teamsters Union, SanFrancisco, California.Montano's testimony reads as follows: He picketed theViking truck for approximately 3 minutes and then walkedup and onto the loading platform. He saw an Airbornereceiving clerk, who was a member of Local 85, working onsome freight, whereupon Montano "whistled at him andairport terminal.See above.12Andrade's verbatim recital of his conversation with Dodge reads asfollows:"I [Dodge ] have been waiting for this for a long time,for simplereason that this, we gave them an account-the account that we're talkingabout- . . .They turned around and they took it all from us,and you'dbe doing me a favor if you turn around,and you get them to quit comingoverhere." See fn. 7.13Andrade's cynical observation was that if theAirborneemployeessaw fit "to walk off their jobs while we had an informational picket fine infront of Viking[trucks], I couldn't stop them,this would be up to them."held up the sign and he looked at me and waved back... .Then I walked into the office carrying my sign, back to thedispatchers office, see, he recognized me, I pointed to thesign, I turned and walked back out to the street. Again backto the truck."Montano denied that he or Cardinale pulled Babcock'sarm out from underneathhim ashe was elevatinghimselfonto Airborne's receiving dock causing him to fall to theground or that they blocked Babcock's truck by drivingCardinale's station wagon in front of Viking's truck, or thathe or Cardinale spit on Babcock.With respect to the Loretz and Company incident onSeptember 26, Montano denied he told Linnehan, receivingclerk for Loretz, that if Loretz allows Viking trucks to comeonto its property to transactbusiness,"We'll picket younext." Linnehan, on rebuttal,againtestified, as he did ondirect, thatMontano said to him: "If you guys keep lettingViking come in here, we'll be picketing you next." Seeabove.Montano testified on direct examination that he andCardinale were following Viking's truck when Babcockdrove to Airborne's loading platform but, when he wasasked by company counsel the same question, he denied itthen later he reversed himself and admitted it was so. Hestated that, "I've been chasing that Company [Viking] forover a year," explaining he carries five picket signs in hisauto which have Viking's nameupon them.John Cardinale,organizer for Respondent Local 85 for 3years, testified that on January 26, 1970, he and his"partner" Frank Kelleher, another union organizer, bychance, accidently saw a Viking truck stop at a traffic lightin San Francisco. He categorically denied that there wasany conversation between him and the driver of the Vikingtruck; explaining he was no closer to the truckdriver than30 feet. Cardinale stated that he "thinks I said something toFrank about, I says, there's Viking there; we're trying toorganize them," but at no time did he direct any remarks,curses, obscenities, or threatsagainst theViking truckdri-ver.He did acknowledge, however, that his Union wasattempting to organize Viking's employees and during thisperiod of time "we picketed them a few times down at theairport," at Airborne Freight. Cardinale's testimony readsas follows:Mr.Examiner, like I say, we had this organizationalpicket line against Viking, and we followed the driver,we were parked at United Airlines, and we see theViking truck come by. So, we follow him. When hebacked into Airborne, when he got to Airborne, Mr.Montano and myself got out with our organizationalpicket signs and we picketed the truck. While we werethere, somebody from management which I don't knowwho it was, the name or anything, I could find out, came14 It seems this is an error on the part of the reporter and that thephrase "an awful sign" should read"unlawful."]sThe word "barning" as explainedby Andrademeans that Viking didnot garageany ofits trucks within RespondentLocal85's jurisdictionalarea.The recordfailsto reveal thatViking was picking up freight inRespondent's geographical area and delivering that same freight withinRespondent's geographical area.16The loading area at Dow JoneswhichRespondent picketed whenViking's truck was thereon MayI is not visible from the public street onwhich theDow Jonesplant is located,nor can the entranceway to theirpropertybe seen from the dock area. TEAMSTERS,LOCAL 85down and wanted to talk to one of the organizers, findout what the problem was with Viking. Mr. Montanowent up on the dock and he talked to somebody frommanagement there, and I stayed out in front of the truckat the while, the whole time, and when the truck pulledout, we followed him and we got back on the Bayshoreand we headed for the Bayshore, and then we cameback into the airport.Cardinale admitted he drove a Ford green station wagonbut he denied that he used his auto to block the Vikingtruck.Cardinale then related an incident which occurred at theAmerican Airlines Freight terminal at the San FranciscoAirport on September 25. He testified that they followed aViking truck onto American Airlines' premises and "Weput our organizational picket line upon them" until he andhis associates were requested by American Airlines to leave,which they did. "And when the Viking truck got throughunloading, and he left, we took our picket lines down."Cardinale denied the Viking truck was prevented fromleaving American Airlines by blocking its means of egress.See above.Cardinale concluded his testimony by giving his versionof the alleged assault on Bangham, president of VikingDelivery Service, on September 30, at the Flying TigersFreight Terminal. His testimony reads in pertinent part asfollows:Well, the police department down there, we wanted toput up an organizational picket line at the airport.We're supposed to get a letter into them and explainwhat we're picketing, and why, and so forth and so on.The day Mr. Bangham came up we were picketing aViking truck and I thought it was-I thought he mightbe one of the plainclothesmen from the policedepartment in the airport.ssssSo, he drove in the car, and he parked there, so wecontinued with our picketing, and he set there for about15,maybe 15 or 20 minutes went by, and by that time Ithought to myself, well, it's probably an inspector fromthe airport police department. So, naturally, we have totry and get along with these people so I approached thecar, and I wanted to-I walked up to Mr. Bangham andI says, "Can I help you out in any way? Is there anyproblem?" and if you'll excuse my language, ma'am, hesays, "Get away from me, you fat bastard." Well, withthis, I kind of lost my temper for a second and I reachedin and I put my hand on his shoulder, and then I got mycool back and I turned around and walked away fromhim.So,we continued picketing the Viking truck. Mr.Bangham stayed there through the whole proceduresand when the Viking truck left, Mr. Bangham left andwe left.Cardinale admitted he was looking at Bangham andcleaning his fingernails with a knife about 1 inch in length,but he denies he made any gesture with the knife directed atBangham. Cardinale admitted he placed his hand on17Seesupra'sCounsel for Viking denies this alleging that Viking's wage scale is471Bangham's shoulder when the latter allegedly called him avile name, but denied he dragged him out of his car andassaulted him, although he "felt" like he wanted to, butstated Cardinale, "I got my cool back . . . and if he fell outof the car, I didn't see him." He denied the truth ofBangham's version of what occurred, but did recall thatBangham informed him just before he cursed him that hewas one of the owners of Viking.17 He denies that he evermet Bangham before the above-described incident, al-though he acknowledged he had been assigned to picketingViking trucks for 5 to 8 months. When examined bycompany counsel, Cardinale testified that during thisperiod of time, he had never spoken to any of Viking'sdrivers about joining the Respondent Union. He admitted,however, that he heard Babcock had tom up "a union cardinLocal 287" of Respondent's sister union. He alsocorrected his testimony, in answer to a leading question byunion counsel, stating that the picketing of Viking was notorganizational but informational "because Viking is 287'sjurisdiction,which is out of our jurisdiction in the firstplace." Cardinale testified that he comes picket signs in hiscar and whenever he sees a Viking truck, he pickets it.When he was asked what was on the picket sign, heanswered: "it's an organizational picket sign. I can't state itverbatim, but roughly it states that substandard wages, andso on and so forth. What the Board calls for us to have onour signs. . . . Well, this Company is unfair; it says unfairat the top, this Company pays substandard wages, and soon and so forth, like I say." He explained the sign wasprinted but the words "Viking Inc." were inserted inlonghand with a pencil.A.Contentions, Issues, and CredibilityResolutionThe basic problem here with respect to the allegedviolation of Section 8(b)(4)(i) and (ii)(B) is whether to creditthe General Counsel's witnesses that the Union's object wasto force a cessation of business relations between Vikingand Airborne Freight, Dow Jones, and Loretz; or to creditRespondent'switnesses,who denied that this was theUnion's intent. Union counsel's stated reasons for picketingViking is because it is nonunion and pays its truckdriverssubstantially less in terms of economic outlay than thelegitimatewages paid employees within Local 85'sterritorial jurisdictionwho do work similar to Viking'struckdnvers.18This, argues Respondent's counsel, hastaken business away from trucking companies which havecollective-bargaining agreements with Local 85. Respon-dent Union "sees this as a direct cause of diminution in itsown membership class of business employers with whom ithas contracts simply because of the unfair competition thatisseen through its eyes." Moreover, claims Respondent,"the pressure for Local 85 to do something about thissituation comes from other trucking firms . . . who insistthat something be done about Viking because Viking istakingaway their business."Respondent's counsel's"similar" to that called for in the Respondent Union's contracts it has withother trucking companies 472DECISIONSOF NATIONALLABOR RELATIONS BOARDjustification for such conduct is bottomed on the"MooreDry Docktype picketing" 19 and its right to protest Viking'sunfair competition.The second facet of this proceeding concerns an allegedviolation of Section 8(b)(1)(A) by Respondent involvingassaultsuponand threats of bodily harm to Vikingpersonnel which is flatly denied by the Union'switnesses.The burden of determining which side to believe restsupon the trier of the facts. This Trial Examiner haspersonallyexpatiatedon this problem of resolvingcredibility.20 Applying the test of plausibility to the conflictof testimonyin this caseleads to the belief that thewitnessesfor the General Counsel are to be credited. Theyappeared to be forthright, sincere, and truthfulwitnessesand gave the impression of being objective and honest intheir testimony.Andrade, the Union'sbusiness agent,whose testimony is a maze of contradictions, and Cardinaleand Montano, union organizers, who impressed me asbeing averse to placing their duty to truth above self-interest,are not credited. Moreover, considerable credencehas been placed upon the testimony of Phillips, Driscoll,and Linnehan, all of whom were disinterestedwitnessesand neither of whom stood to gain by their testimony.Furthermore, the inherent probabilities in this litigationpreponderate in favor of the version testified to by thewitnessesfor the General Counsel.B.Discussionand Concluding FindingsSection 8(b)(4) of the Act, 29 U.S.C. Section 158(b)(4), asamended by the Labor Management Reporting andDisclosure Act of 1959, 29 U.S.C. (Supp. IV, 1963) Section158(b)(4), provides in relevant part, that it shall be an unfairlabor practice for a labor organization or its agents:(i)to engage in, or to induce or encourage anyindividualemployed by any person engaged incommerce or in an industry affecting commerce toengage in, a strike or a refusal in the course of hisemployment to . . . perform any services; or(ii)to threaten, coerce, or restrain any personengaged in commerce or in an industry affectingcommerce, where in either case an object thereof is:s(B) forcing or requiring any person . . . to ceasedoing business with any other person, or forcing orrequiring any other employer to recognize or bargainwith a labor organization as the representative of hisemployees unless such labor organization has beencertified as the representative of such employees underthe provisions of Section 9... .The salient questions to be decided are whether it was aviolation within the meaning of the above-quoted section of19MooreDry Dock Company,92 NLRB 547.20Volume147,American Bar Association Journal,No.6, at p.580 (June1961).21The American Airlines incident is not alleged in the complaint andthe General Counsel did not argue that this occurrence was violative of theAct.22Local 761, InternationalUnionof Electrical,Radio&MachineWorkers, v.N.L.R.B.,366 U.S. 667, 672;N.L.R.B. v.Denver Building andthe Act for the Respondent labor organization to picket thepremisesof Dow Jones, Airborne Freight, and Loretz.21The impact of Section 8(bX4)(i) and (ii)(B) is directedtoward whatisknown asthe secondary boycott "whosesanctionsbear, not upon the employer who alone is a partyto the dispute, but upon some third party who has noconcern init." 22Respondent had no primary labor disputewith the said employers as they were neutral and entitled tothe protection afforded neutrals bySection 8(b)(4) of theAct. Simply stated,Section 8(bX4) of the Act is violatedwhere a unionengages inconduct which induces orencouragesemployees of secondary or neutral employers toengage ina work stoppage or to refusein the courseof theiremployment to performservices,orwhich threatens,restrains, or coerces such employers or their employees, ineach case with an objectof enmeshingthe neutral orsecondary employers in the primary dispute and therebypressuring them to ceasedoing businesswith anotherperson.23 It is found, therefore, that the effective picketingby the Respondent at thepremisesof Dow Jones, AirborneFreight,and Loretz, with the object to enmesh theemployees of these neutral employers in the Union'sdispute with Viking Delivery Service, was an unfair laborpractice. By its picketing, Respondent attempted to bringsufficient pressure on those employers to cause them tocease to dobusinesswith Viking Delivery Service with theobject of causing Viking Delivery Service to capitulate toRespondent. Accordingly, in view of the foregoing, andupon the record as a whole, it is concluded and found thatthe Respondent violated Section 8(b)(4)(i) and (ii)(B) of theAct by inducing and encouraging the employees of the saidcompanies to engage in a concerted refusal to work with anobject of forcing said companies to stop doing businesswith Viking Delivery Service,Inc.24Respondent's reliance on theMoore Dry Dockconcept ismisplaced.To assist in determining whether a union'spicketing at a common situs is directed at the primaryemployer, and therefore permissible, or at a secondaryemployer, and therefore violative of the statute, the Board,inMoore Dry Dock Company,92 NLRB 547, 549, laid downcertain evidentiary standards for evaluating the objective ofthe picketing. The standards so set forth, to warrant theinferencethat the picketing is primary in nature, are thefollowing:(a) The picketing is strictly limited to times when thesitusof the dispute is located on the secondaryemployer's premises;(b) at the time of the picketing the primary employeris engaged in its normalbusiness at the situs;(c) the picketing is limited to places reasonably closeto the location of the situs; and(d) the picketing discloses clearly that the dispute iswith the primary employer.The Board and the courts have uniformly held thatConstructionTrades Council,341 U.S. 675, 692;InternationalBrotherhood ofElectricalWorkers v. N.L.R.B.,181 F.2d 34, 37 (C.A. 2), affd. 341 U.S. 694.23 See, e.g., S. ReptNo. 105, 80th Cong.,Ist Sess.,8, 22, 54; 1 Leg. Hist.(G.P.O., 1948) 414,428,460; 93 Cong.Rec. 4198,II Leg.Hist. (1947) 1106.See alsoN.L.R.B. v. Denver Bldg. & Constr. Trades Council,341 U.S. 675,692.24Cf.JanesvilleTypographical Union No. 197,173NLRB No. 137;NashvilleBuilding and ConstructionTrades Council,164 NLRB 280. TEAMSTERS, LOCAL 85picketing at a common situs violates Section 8(b)(4)(i) and(ii)(B) of the Act if any of the requirements ofMoore DryDockaredisregarded.25However, its holding is notapplicable in the instant situation. The ultimate question inthe instant situations "is the Union's true object." Eventhough the picketing itself may have conformed to theMoore Dry Dockstandards, that fact alone is notdeterminative. In the instant situations, the evidence makesit"unmistakably clear that the picketing was intended toprovide economic leverage" against Viking "by enmeshingthe secondary employers" with whom Viking was doingbusiness.26Moreover, the Board and the Court of Appealsfor the Ninth Circuit have emphasized thatMoore DryDockstandards are not to be applied on an "indiscriminateper sebasis." They are to be regarded merely as aids indetermining whether the picketing violates the law.27It is clear that, when a union pickets a neutral employer'spremises with whom it has no dispute, it hopes even if itdoes not intend that all persons will honor the picket line,and that hope encompasses the employees of neutralemployers who may in the course of their employment(deliverymen and the like) have to enter the secondaryemployer's premises. Thus, some of the business relationsbetween the two employers would automatically cease. Theunion knows this will be the result.While the legend on Local 85's picketsignsused mightsuggest "standards picketing," the evidence establishes thatthe legend on the picket sign was designed merely as apretext to cloak Respondent's true objectives. It is wellsettled that the trier of the facts is not bound to accept suchsigns and statements at face value, but is entitled toconsider the totality of the union's conduct.28 It isfurtherfound that the object of such picketing was illegal whichhad the effect of not only inducing various individualemployees of the picketed secondary employers to ceaseand refuse working, but also threatened and coerced themand was notexclusivelyfor the aims which the Unionprofessed on its picketsigns 29It isfound that practically all of the acts or statementsalleged in the complaint, as amended, as violations ofSection 8(b)(1)(A) of the Act, did occur substantially astestified to by witnesses for the General Counsel. Underthat section of the Act, it is an unfair labor practice for aunion to restrain or coerce employees in the exercise oftheir rights to refrain from engaging in a strike or otherconcerted activities.30Based onBabcock's and Bangham's credited versions ofwhat occurred, it is found that Cardinale's and Montano'sthreats and assaults, restrained and coerced said employees25Local 761,InternationalUnion of Electrical, Radio & Machine Workersv NL.RB,366US.66726DissentinTeamsters Local 592 (Estes Express Lines),181 NLRB No121.27ElectricalWorkers, IBEW (New Power Wire Co),144 NLRB 1089,N L R B v. Northern California Hodcarriers,389 F 2d 721, 725 (C A 9).28N L R B v. Knitgoods Workers Union Local 155,403 F 2d 388,390-391 (CA 2)29Teamsters,Local Union 563,179 NLRB No 109.30ILWU, CIO (Sunset Line and Twine Co),79 NLRB 148731N L R B v Local 140, United Furniture Workers,233 F 2d 539 (C A2)32The courts have uniformly enforced Board orders without limitationsto time as a court of equity retains its powerto modifya continuing decreeUS v Swift & Co.,286 U.S. 106,System FederationNo 91,Railways473in violation of Section 8(b)(l)(A) of the Act. This conductof Respondent's agents, Cardinale and Montano, set out indetail above, which was known to Viking's other employeesshortly after these incidents happened, clearly demonstrat-ed to the Company's employees the risks they were runningin exercising their right to refrain from giving support to theRespondent Union, a right expressly protected by Section7, and, thus, restrained and coerced them in violation ofSection 8(b)(1)(A) of the Act.31III.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, it is recommended that theRespondent cease and desist from engaging in suchunlawful activities without limitations as to time.32Beforedoing so, however, the General Counsel'srecommendations in this regard shall be considered. Hecontends that numerous instances of Respondent's conductin the past establishes its penchant for violating the Act,particularly, its secondary boycott provisions. There havebeen introduced in evidence Labor Board cases in whichLocal 85 has been the Respondent.33 These include sevencases of which four cases involved Board orders, threeformal settlements, and an adjudication and order of civilcontempt entered by the U. S. District Court for NorthernCalifornia.34The General Counsel, who describes theRespondent Union as "an inveterate violator of the Act,"states that "only the broadest remedial order againstRespondent Local 85 will effectuate the policies of theAct."Accordingly, he requests a broad cease-and-desistorder enjoining the Respondent from engaging in violativeconduct similar to that found herein against Viking andalso against any other employer with whom Viking doesbusiness.It should be noted that in the instant proceedings, the U.S.District Court for the Northern District of California in a10(1) proceeding issued a temporary injunction on October28, 1969, a copy of which is attached to this Decision.Nevertheless,Respondent by its agent, Cardinale, onJanuary 26, 1970,4 months later, threatened bodily harm toBabcock, a Viking truckdnver. Seesupra.Official notice is hereby taken of the cases cited by theGeneralCounsel in which Respondent was involved,which, in turn, lead to the finding that Local 85 has aproclivity for engaging in illegal picketing, threats ofviolence, and actual violence.Employees Dept AFL-CIO v Wright,364 U.S 642Such a decree, unlessmodified, has unlimitedfuture effect.The Boardhas the same power toframe cease-and-desist orders as the courts do to issue injunctions in otherlitigationsMay Dept Store Co. v N LR B,326 U.S. 376, 390-392. TheRespondentis fully protected,for "If defendants enter upon transactionswhichraise doubts as to the applicability of the injunction,theymaypetitiontheCourtgranting it for a modification or construction of theorder "Regal KnitwearCo v N L.R B,324 U S. 9,15; cf.N L.R Bv.BushHog Co,405 F 2d 755, 759 (C A 5)33GC Exhs. 3 and 434Although the General Counselrepresented at the hearing that hewould submitallcases in which Local 85 was ever a respondent before theBoardand Federalcourts, it appears that the exhibits he introduced intoevidencecover the periodonly from 1966to February 1970. 474DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is, of course, well settled that the Board has broadpower to determine the proper scope of orders 35 Includedin this power is the authority to tailor the remedy to fit thecircumstances.36 The Board's authority to issue orders toremedy unfair labor practices is derived from Section 10(c)of the Act. The latitude accorded the Board in framing theaffirmative part of the order issued under Section 10(c) hasbeen considered broader. The test laid down in the Act iswhether the affirmative action ordered by the Board "willeffectuate the policies of the Act," and the courts ordinarilyhave not been inclined to disturb the Board's judgment asto the proper remedy to provide in a particular case.The outside limits of the Board's authority in this areawere indicated by the Supreme Court in a decision handeddown in 1938.37 The Board's authority, the Court said, doesnot go so far as to confer a punitive jurisdiction enabling itto inflict upon the respondent any penalty it may choosebecause he has engaged in unfair labor practices, eventhough it may be of the opinion that the law's policies mightbe effectuated by such an order. Within these limits,however, the Supreme Court has recognized a broad grantof discretion to the Board in the selection of affirmativeremedies for unfair labor practices. In one case, the Courtstated that it is important for the Board to take into "fairaccount . . . every socially desirable factor . . . to attainjust results in diverse, complicated situations." 38In 1944, the Supreme Court had occasion to endorse oneof its prior decisions which held that an administrativeboard may "express an intuition of experience whichoutruns analysis and sums up many unnamed and tangledimpressions." It added that it was as true of the LaborBoard that "the Board was created for the purpose of usingits judgment and its knowledge." So in fashioning remediesto effectuate the purposes of the Act, the Court concluded,the Board "may utilize understanding and insight which itgains from cumulative experience," even though itsconclusionscan be neither supported nor validatedobjectively by the particular record before it.39With such uncircumscribed powers and discretion tofashion remedies, which would in some rational manneraccomplish effectuation of the statutory policies andpurposes,with only one limitation-it must not bepunitive-it would appear that operative remedies might betailored to not only fit the circumstances but also to deterflagrant violators who flout the provisions of the Act. Thus,the statute's policies would be effectuated by eradicatingthe resultant effects of a respondent's unfair laborpractices?°InUA W v. Russel,356 U.S. 634, the Supreme Court heldthat the Taft-Hartley Act of 1947 did not deprive anAlabama State Court of jurisdiction by an employee torecover compensatory and punitive damages from a unionfor preventing him from engaging in his employment bymeans of unlawful picketing in furtherance of a strike, evenif the union's conduct constituted an unfair labor practice35May Dept. Stores d/b/a Famous-BarrCo.v.N.L.R.B.,326 U.S. 376,cf.ProgressiveMine Workers Union v. N.LR.B.,187 F.2d 298 (C.A. 7);Hinson v. N.L.R.B.,428 F.2d 133 (C.A. 8).36Coats & Clark, Inc.,113 NLRB 237;Duro Test Corp.,81 NLRB 976;Kallaher & Mee,84 NLRB 410;N.LR.B. v. Reed,206 F.2d 184 (C.A. 9).34Consolidated Edison Co. v. N.LR.B.,305 U.S. 197. See alsoRepublicSteel Corp. v. N.L.R.B.,311 U.S, 7;Heinz Co. v. N.LR.B.,311 U.S. 514.under the National Labor Relations Act and the Board hasjurisdiction to award backpay to the employee because theemployee's right in a state court is not preempted by theNational Labor Relations Act. In construing Section 10(c)of the Act which "gives limited authority to the Board toaward back pay to employees," the Supreme Court stated:If an award of damages by a state court for conductsuch as isinvolvedin the present case is not otherwiseprohibited by the Federal Acts, it certainly is notprohibited by the provisions of § 10(c). This section isfar from being an express grant of exclusive jurisdictionsuperseding common-law actions, by either an employ-er or an employee, to recover damages caused by thetortious conduct of a union. To make an award, theBoard must first be convinced that the award would"effectuate the policies" of the Act. . . . The power toorderaffirmativereliefunder § 10(c) is merelyincidental to the primary purpose of Congress to stopand to prevent unfair labor practices. Congress did notestablish a general scheme authorizing the Board toaward full compensatory damages for injuries causedby wrongful conduct.InVirginiaElectric Co. v. LaborBoard319 U.S. 533, 543, in speaking of the Board'spower to grant affirmative relief, we said:The instant reimbursement order [which directsreimbursement by an employer of dues checked off fora dominated union] is not a redress for a private wrong.Like a back pay order, it does restore to the employeesin some measure what was taken from them because ofthe Company's unfair labor practices. In this, both thesetypes of monetary awards somewhat resemble compen-sation for private injury, but it must be constantlyremembered that both are remedies created bystatute-the one explicitly and the other implicitly inthe concept of effectuation of the policies of theAct-which are designed to aid in achieving theelimination of industrial conflict. They vindicate public,not private, rights. For this reason it is erroneous tocharacterize this reimbursement order as penal or as theadjudication of a mass tort. It is equally wrong to fettertheBoard's discretion by compelling it to observeconventional common law or chancery principles infashioning such an order, or to force it to inquire intothe amount of damages actually sustained. Whetherand to what extent such matters should be considered isa complex problem for the Board to decide in the lightof its administrative experience and knowledge.Congress intended by the enactment of the Taft-HartleyAct of 1947 to stop,inter alia,illegal picketing and violence.It is obvious that the Board's "broad" cease-and-desistorders in previous cases have failed to discourage Local 85,thisRespondent, as evidenced by its repeated violationsand its adamantly continuing to flout the law by employingillegaltacticsineffectuating itsorganizationalandpromotional objectives. However, the General Counsel has38Phelps Dodge Corp. v. N.LR.B.,313 U.S. 177. SeeVirginia Electric &PowerCo.v.N.LR.B.,319 U.S. 533;N.L.R.B. v. Fansteel MetallurgicalCorp.,306 U.S. 240.39N.LR.B. v. Seven-up Bottling Co.,344 U.S. 344.40 See51Columbia Law Reviewat p. 515, andEichleayCorp. v.N.LR.B.,206 F.2d 799, 804-806 (C.A. 3);Monolith Cement Co.,84 NLRB358. TEAMSTERS,LOCAL 85475not seen fit to suggestany remedy other than the prosaicand orthodox "broad" remedy extant for over 20 yearswhichmerely forbids theUnion from engaging insecondary activity involving not only the employers herein,but all other neutral employers and their employees. Suchinitiativeleadingto the formulation of effective remedialorders to deter future violations must, in the first instance,emanatefrom the General Counsel. He has offered noguidance in his brief in this regard. The brief filed by himfails to recommend any remedy other than those in effectfor many years.The history of coercion, violence, and illegal tactics onRespondent's part would seem to indicate that presentremediesare ineffective or defective to deter and preventthisRespondent from repeatedly committing unfair laborpractices.The Union's cavalier attitude toward presentremediesindicates a reappraisal is warranted to determinethe powers of deterrence provided in the existing law. Thepresent remedy of a cease-and-desist order enjoining illegalacts on a setof facts long extinct and long after the illegalconduct has occurred would appear to be a meaninglessgesture which does nothing to effectuate the policies of theAct.Stare decisisrequires the trier of these facts to employexisting remediesas precedent is to be followed and notdeparted from in order to keep the scale of justice even andsteady. Innovation in this contextismoreproperly withinthe domain of a higher policymaking authority which hasthe available facilities and means to devise a meaninglyeffective remedy.41 Supreme Court stated inN.L.R.B. v.Wyman-GordonCo.,394U.S.759,765-766 (1969):"Adjudicated cases may and do, of course, serve as vehiclesfor the formulation of agency policies which are appliedand announced therein. . . . They generally provide aguide to action that the agency may be expected to take infuture cases."It is believed that the Union's unfair labor practicesfound above are potentially related to similar unfair laborpractices and that danger of future commissions of suchunlawful acts may be anticipated from its past conduct. Thepreventative purposes of the Act will be thwarted unless theOrder is coextensive with the threat. Accordingly, it isrecommended that a broad cease-and-desist order shallissue against the Respondent Union, encompassing allemployers and their employees within its territorialjurisdiction over whom the Board would assert jurisdiction.[Recommended Order omitted from publication.]41 SeeProgressiveMine Workers v. N.L.R.B.,187 F.2d 298 (C.A. 7),enfd.in part 89NLRB 1490;Taxicab Drivers Union Local 777,145 NLRB197, 205-206; andMidasInternationalCorp.,150 NLRB 486, 492-493.APPENDIX BUNITED STATES DISTRICT COURTFOR THE NORTHERN DISTRICT OF CALIFORNIAROY 0.HOFFMAN, RegionalDirector of theTwentieth Regionof the National LaborRelationsBoard, for and on behalf of theNATIONAL LABOR RELATIONS BOARD,Petitioner, )Civil No. C-69-95R.F.P.V.BROTHERHOOD OF TEAMSTERS& AUTO TRUCKDRIVERS LOCALNO. 85,INTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN&HELPERS OFAMERICA,Respondent.This cause came on to be heard upon the verified petitionof Roy O. Hoffman,RegionalDirector of the TwentiethRegion of the National Labor Relations Board, for and onbehalf of said Board, for a temporary injunction pursuantto Section 10(1) of the National Labor Relations Act, asamended [29 U.S.C. § 160 (1)], pending the finaldisposition of the matter here involved now pending beforesaid Board, and upon the issuance or an order to showcause why injunctive relief should not be granted as prayedin saidpetition.Respondent filed an answer to saidpetition.All parties were afforded full opportunity to beheard thereon, and the Court, upon consideration of thepleadings, affidavits, evidence, briefs and argument ofcounsel, and the entire record in the case, has made andfiled its Findings of Fact and Conclusions of Law, findingand concluding that there is reasonable cause to believethat Respondent Brotherhood of Teamsters & Auto TruckTEMPORARY INJUNCTIONDriversLocalNo. 85, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers ofAmerica (herein called Local 85), has engaged in and isengaging in, acts and conduct in violation of Section8(b)(4)(i) and (ii), subparagraph (B) of said Act [29 U.S.C. §158(b)(4)(i)and (ii)(B)], affecting commerce within themeaning of Section 2, subsections (6) and (7) of said Act [29U.S.C. § 152 (6) and (7)], and that such acts and conductwill likely be repeated or continued unless enjoined.Now, therefore, upon the entire record, it isORDERED, ADJUDGED AND DECREED that,pending the final disposition of the matter here involvedpending before the National Labor Relations Board,Respondent Local 85, its officers, representatives, agents,servants, employees, attorneys, and all members, personsand labor organizations acting in concert or participation 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith it,be and they hereby are,enjoined and restrainedfrom:(a) Picketing at or in the vicinity of the entrances to theplant of the Dow JonesCompany (herein called DowJones),at Palo Alto,California,as a signal or in a mannerso as to induce or encourage employees of Dow Jones,Airborne Freight Corporation(herein called Airborne) orother employers(other than Viking Delivery Service, Inc.,herein calledViking), to refuse to pick up,deliver,transport,or handle any goods or to perform services fortheir respective employers at Dow Jones'said plant; orinstructing,solicitingor appealing to truckdrivers em-ployed by motor carriers(other than Viking)or employeesemployed by other employers,to honor or respect suchpicket line;or maintaining in effect any such instructions orappeals;or halting or obstructing passage of such trucks atDow Jones'said plant; or(b) Picketing at or in the vicinity of the entrances to theterminalwarehouse of Airborne at the San Franciscoairport,as a signal or in a manner so as to induce orencourage employees of Airborne,ormotor carriers orother employers(other than Viking)to refuse to pick up,deliver,transport or handle any goods or to performservices for their respective employers at Airborne's saidterminal warehouse;or instructing,soliciting or appealingto truckdrivers employed by motor carriers (other thanViking)or employees employed by other employers, tohonor or respect such picket line, or maintaining in effectany such instructions or appeals; or(c) Picketing or threatening to picket at or in the vicinityof the entrances to the terminal warehouse of Loretz andCo. (herein Loretz)at Harbor Way, South San Francisco,California,as a signal or in a manner so as to induce orencourage employees of Loretz or of motor carriers or otheremployers(other than Viking)to refuse to pick up,deliver,transport,or handle any goods or to perform services fortheirrespective employers at Loretz'saidplant;orinstructing,solicitingor appealing to truckdrivers em-ployed by motor carriers(other than Viking)or employeesemployed by other employers to honor or respect suchpicket line,or maintaining in effect any such instructions orappeals; or(d)Engaging in, or by picketing, orders,directions,solicitation,requests or appeals,howsoever given,made orimparted,or by any like or related acts or conduct, or bypermitting any such to remain in existence or effect, orinducing or encouraging any individual employed by DowJones,Airborne or Loretz,or their carriers,or by any otherperson engaged in commerce or in an industry affectingcommerce(other than Viking),to engage in, a strike, slow-down,or refusal in the course of his employment to use,manufacture,process,transport or otherwise handle orwork on any goods,articles,materials or commodities, or toperform any service,or sanctioning,supporting or promot-ing any such strike or refusal;or in any similar manner orby any other means threatening,coercing or restrainingDow Jones,Airborne, or Loretz,or their carriers, or anyother person engaged in commerce or in an industryaffecting commerce(other than Viking),where in eithercase an object thereof is to force or require Dow Jones,Airborne or Loretz to cease doing business with Viking, orwhere an object thereof is to force or require Airborne, orany motor carrier,suppliers or other person with whomDow Jones regularly or customarily does business,to ceaseusing,selling,handling, transporting or otherwise dealing inthe products of, or to cease doing business with,Dow Jones.Done at San Francisco, California, this 28 day ofOctober, 1969.Robert F.Peckham United States District Judge